               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,            )
                                     )
                Plaintiff,           )                 4:17CR3115
                                     )
          v.                         )
                                     )
TARA RAE ELLINGTON,                  )                   ORDER
                                     )
                Defendant.           )
                                     )


    After consultation with counsel and the Probation Officer,

    IT IS ORDERED that:

    (1)   The United States Marshal shall release Ms. Ellington to the custody of
          Tregg Lunn for transportation to the Oxford House in Lincoln, Nebraska,
          on Monday morning, March 11, 2019.

    (2)   The defendant shall remain at the Oxford House and follow all of the
          rules and regulations of the Oxford House. Furthermore, she shall
          follow all of the conditions previously imposed upon on her for pretrial
          release.

    (3)   Sentencing is this matter is scheduled for Thursday, March 14, 2019, at
          12:30 p.m.

    (4)   I am tentatively inclined to allow the defendant to self surrender after
          sentencing but no earlier than 45 days after sentencing.

    DATED this 7th day of March, 2019.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge
